Holmes, Judge,
delivered the opinion of the court.
This was a suit upon an account for rent. The answer denied any tenancy or any entry into the premises. It admitted that defendant took the keys for the purpose of inspecting the premises only, and returned them. There is no evidence that the keys were ever delivered to the defendant by way of giving him possession; nor that he ever had possession of the premises. There was no written agreement, nor did the evidence show a valid verbal contract for a'leasing of the premises. There was a verbal negotiation only, not followed by any delivery of possession, nor any actual entry.
A tenancy at will, without writing, commences only from the day the tenant enters into possession — Tay. Land. & Ten., § 68. It is clear that the plaintiff had no cause of action to recover rent of the defendant.
The judgment will be reversed.
Judge Wagner concurs ; Judge Lovelace not sitting.